WATKINS, President Judge:
This is an appeal from an order of the Court of Common Pleas of Westmoreland County granting a new trial to the defendant-appellant, Superior Electric Company, after a verdict in a trespass action in favor of the plaintiffs-appellees in the sum of $45,000.
The action in trespass was based on strict liability under Section 402(a) of the Restatement of Torts for damages caused to the appellees’ bar and restaurant in Arnold, Pennsylvania, during a fire which occurred on April 14, 1968. The claim was based on an allegedly defective dimmer switch manufactured by the appellee.
Section 402(a) of Restatement, supra, Section 1, provides :
“(1) One who sells any product in a defective condition unreasonably dangerous to the user or consumer or to his property is subject to liability for physical harm thereby caused to the ultimate user or consumer, or to this property.”
The Court en banc below consisting of Weiss, Keim and Mihalich, JJ. in an opinion written for the court by Keim, J. granted a new trial on the ground that:
The main disputed issue in the trial of the case was whether or not plaintiffs produced sufficient evidence to show that the dimmer switches in question malfunctioned in such a manner as to cause the fire. An examination of the trial transcript shbws that beginning at page 276, the Trial Judge expressed to plaintiffs’ counsel his opinion that they had not yet made out a case of causation of the fire in question. This colloquy continued at a side bar conference as set forth at pages 276-280 of the trial transcript. Then, from pages 284-286, the Triah Judge conducted questioning of Carl Metz, a State Police Fire Marshal, which resulted in Mr. Metz expressing his opinion as to the causation of the fire. At the time of the Court’s questioning, counsel for both parties made objections to the *193Court conducting the questioning, which objections were later withdrawn. At that time, the Trial Judge felt that on his own Motion, a Juror should have been withdrawn. However, the Trial Judge did permit the case to go to the Jury.”
We must decide whether the court below abused its discretion in granting a new trial for the purposes stated as follows:
“In questioning conducted by the Court in the case at bar, it was the intention of the Trial Judge to see that all possible facets of important evidence necessary to a final determination of causation were brought before the Jury. As can be seen from the examination of the transcript, the Trial Judge, rather than counsel for plaintiffs, conducted the questioning of a witness, which elicited evidence on the issue of causation that permitted this case to go to a Jury. The Court feels that by conducting the examination of a witness on such an important issue of this case, the Trial Judge might have unintentionally led the Jury to believe that because it was the Court conducting the questioning rather than counsel, the Court might have been favoring the plaintiffs over the defendant. The actions of the Trial Judge in interjecting himself as above described and discussed might have unintentionally misled the Jury as to the Court’s opinion in the case.”
Under the circumstances that existed in this trial, in that the examination by the court below may have had the effect of unintentionally affecting the jury in its deliberations, the ends of justice are best served by the action of the Court en banc below in awarding a new trial and this action does not constitute an abuse of discretion. The appeal from the order dismissing the motion for judgment n. o. v., by the Superior Electric, the appellant in No. 478 is without merit.
Order affirmed.
*194SPAETH, J., concurs in the result.
VAN der VOORT, J., files a dissenting opinion.